[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-15161              FEB 21, 2012
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________          CLERK

                                D.C. Docket No. 1:11-cv-02482-TWT



ANTHONY MATTOX,

llllllllllllllllllllllllllllllllllllllll                           Petitioner - Appellant,

                                               versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                          Respondent - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (February 21, 2012)

Before CARNES, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:
      Anthony Mattox, proceeding pro se, appeals the district court’s dismissal of

his 28 U.S.C. § 2241 habeas corpus petition. Mattox pleaded guilty to, and was

convicted of, conspiracy to possess crack cocaine with intent to distribute, and the

district court sentenced him to 190 months imprisonment. Mattox filed a 28

U.S.C. § 2255 motion to vacate, set aside, or correct his sentence, which the court

dismissed. He then filed a § 2241 habeas corpus petition, contending that the

court had improperly enhanced his guidelines range as a career offender under

United States Sentencing Guidelines § 4B1.1 (Nov. 2002). The court also

dismissed that petition, and this is Mattox’s appeal.

      We review de novo the availability of relief under 28 U.S.C. § 2241.

Dohrmann v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006). “Typically,

collateral attacks on the validity of a federal sentence must be brought under [28

U.S.C.] § 2255.” Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005) (per

curiam). “When a prisoner has previously filed a § 2255 motion . . . , he must

apply for and receive permission from us before filing a successive § 2255

motion.” Id. at 945; see 28 U.S.C. § 2255(h). But § 2255 permits a federal

prisoner to file a § 2241 habeas corpus petition if an otherwise available remedy

under § 2255 is “inadequate or ineffective to test the legality of his detention.” 28

U.S.C. § 2255(e). “[C]onsequently, a petitioner who has filed and been denied a

                                          2
previous § 2255 motion may not circumvent the successive motion restrictions

simply by filing a petition under § 2241.” Darby, 405 F.3d at 945.

      In Gilbert v. United States, 640 F.3d 1293, 1295 (11th Cir. 2011) (en banc),

we held that § 2255(e) does not permit a “federal prisoner to challenge his

sentence in a 28 U.S.C. § 2241 [habeas corpus] petition when he cannot raise that

challenge in a § 2255 motion because of the § 2255(h) bar against second and

successive motions. . . . at least where the sentence the prisoner is attacking does

not exceed the statutory maximum.” We have not granted Mattox permission to

file what would be his second § 2255 motion, and his 190-month prison sentence

is below the statutory maximum of 40 years, see 21 U.S.C. §§ 841(b)(1)(B)(iii),

846. The district court did not err in dismissing Mattox’s § 2241 habeas corpus

petition.

      AFFIRMED.1




      1
          Mattox’s request for appointment of counsel is DENIED as moot.

                                               3